695 S.E.2d 753 (2010)
GOLDSTON
v.
STATE.
No. 443A09.
Supreme Court of North Carolina.
March 30, 2010.
G. Eugene Boyce, Robert Orr, Asheville, for W.D. Goldston, Jr., et al.
Norma S. Harrell, Special Deputy Attorney General, for State of NC, et al.
Burley B. Mitchell, Jr., Raleigh, for James E. Holshouser, Jr., et al.
E. Hardy Lewis, Raleigh, for Joe Hackney, et al.
The following order has been entered on the motion filed on the 29th of March 2010 by Joe Hackney, et al. for leave to file Amici Curiae Brief:
"Motion Allowed by order of the Court in conference this the 30th of March 2010."
Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).